Citation Nr: 1548659	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-04 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In September 2014, the Board remanded the matter for additional development of the record.

[The September 2014 Board decision granted service connection for tinnitus, resolving that matter.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records show that when he entered service, he had normal hearing in the right ear, but had a hearing loss disability in the left ear.  Audiometry on April 1970 service separation examination showed he had normal hearing in each ear.  He was awarded a Purple Heart Medal, and it may be assumed that he was exposed to combat noise trauma in service.

A private physician stated in April 2009 that the Veteran had decreased hearing in both ears.  This was confirmed by audiometry in August 2009, when it was noted he had a history of "service-connected and occupational noise exposure."  It was reported at that time that he had a bilateral sensorineural hearing loss that was consistent with a history of noise exposure.  

On February 2010 VA audiological evaluation, the examiner noted the Veteran had normal hearing through 6,000 Hertz in each ear upon service discharge, and opined that, since he had not sought audiologic care until 2009, nearly 40 years after service, it was less likely than not that his bilateral hearing loss was incurred in service.  

The Board's September 2014 remand directed that an audiologist review the record and furnish an opinion regarding the etiology of the Veteran's bilateral hearing loss, to include whether it was due to his exposure to noise during service.  In August 2015, a VA audiologist reviewed the record and opined that it was less likely than not that the Veteran's bilateral hearing loss was related to service.  She stated that a comparison of the hearing tests at entrance and separation showed no significant decrease in hearing.  Thus, she concluded it was less likely than not that the Veteran's hearing loss in "2010" is related to his military noise exposure, and stated that she concurred with the opinion expressed by a VA audiologist in February 2010.  Notably, she did not provide adequate explanation for her opinion, and did not identify the etiology of his hearing loss (as the remand had requested).  Notably, the examiner was asked to provide an independent opinion, and not merely to confirm the opinion of another audiologist.  Accordingly, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

In addition, the Board notes that during the April 2014 Travel Board hearing, the Veteran testified that he began to notice a hearing loss around 1975 or 1976, five or six years after his separation from service.  He is competent to state when he first noticed he had hearing problems.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should forward the Veteran's records to an audiologist who has not previously provided an opinion in this matter for review and an advisory medical opinion regarding the etiology of the Veteran's bilateral hearing loss.  The audiologist should provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's preexisting left ear hearing loss increased in severity in service, and whether it is at least as likely as not (a 50% or greater probability) that the right ear hearing loss is related to his exposure to acoustic trauma in service.  If the opinion is against the claim, the consulting provider must explain why the hearing loss is unrelated to noise trauma service and identify the etiology of the hearing loss considered more likely.  

2.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

